Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/23/2021 has been entered.

Status of the application
3.	Claims 1-5, 8-9, 11-17, and 20 are pending in this application.
Claims 1, 13, 20 have been amended.
Claims 1-5, 8-9, 11-17, and 20 have been rejected. 

Claim Rejections - 35 USC §103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

5. 	The following is a quotation of pre-AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103 are summarized as follows:
a.	 Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c.	 Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims are rejected under 35 U.S.C. 103 as being unpatentable over 

8. 	Claims 1,5,12,13,20,  are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson USPN 6099889 in view of Zemel et al. US 2007/ 0172474 in view of Ikeda et al. US 2009/0238906.

9.	Regarding claims 1, 13, 20, Johnson et al. discloses that a carbonated fruit  juice beverage  composition ( Abstract) having effervescent natural mineral water  is used to make the beverage (at least in Abstract and in claims 9-12 of Johnson). Johnson also discloses that other adaptations and modifications within the scope of the appended claims may be made (col 3 lines 65-67 and col 4 lines 1-2). Therefore, Johnson reads on carbonated beverage of claim 1.
Johnson is silent about (a) a beverage composition comprising a dairy mineral composition and dairy mineral contains (b) ash 55-95% by mass (c) 6-20 wt. % protein (d) 2-20 wt. % carbohydrate (e) 0.2-75 ppm calcium.
With respect to (a) –(d), Zemel et al. discloses in one embodiment that
(i) Whey mineral composition as nutritional supplement having ash 45-85% protein content 1-15% by weight and  carbohydrate 0-15% lactose ([0043], Table 1) can be used in food e.g. in beverage in an amount ranging from 0.1 to about 10% by weight based on total weight of the food or beverage composition ([0050]). Therefore, it meets the claimed amount of protein and carbohydrate as claimed in claim 1, 13, 20. 
It is to be noted that Zemel discloses that carbohydrates, lactose, fat etc. ([0019]). Therefore, carbohydrate is considered additionally in addition to lactose. Which can be less than 10% by weight ([0019]). If consider similar calculation as calculated for

 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Johnson by including the teaching of Zemel et al. to supplement with whey protein also in order to provide source of dairy protein which has the benefits of controlling overweight and obesity ([0044]) to meet claims 1, 13, 20.
With respect to (e ), regarding calcium content, Zemel et al. discloses that ‘dairy mineral composition’ comprises (i) Calcium can be 1-30% by weight of “whey mineral powder” (at least in [0020], Table 1, [0043]). Zemel et al. discloses whey mineral composition as nutritional supplement ([0048]) can be used in food e.g. in beverage in an amount ranging from 0.1 to about 10% by weight based on total weight of the food or beverage composition ([0050]). Therefore, if we consider 1% calcium in whey mineral and this calcium in 0.1% whey mineral (added to beverage , lower limit) , it is 0.1x1.0= 0.001 % [lower limit] (i.e. if we consider 1% Ca in whey mineral, therefore, in 0. 1% whey mineral in beverage will have  0.001% calcium = 10 ppm) to meet claim 1. 
Additionally), examiner has used another prior art by Ikeda et al.  who discloses a taste improving agent ([0034]) containing whey mineral having an ash which is 25-75% by mass, a calcium content less than 5% by mass (Abstract), and the taste improving agent contains 0.2 parts by mass with respect to 100 parts by mass of food or beverage ([0100], [0101]). Ikeda et al. discloses that the taste improving agent provides the benefit of enhancing and maintaining the regular salty taste with little or minimal amount of addition of common salt (sodium chloride) ([0034]). 
Therefore, if we consider calcium less than 5% by mass (Abstract), then the final amount of calcium will overlap the claimed range amount of the amount of calcium 0.2 ppm to about 75 ppm calcium of claims 1, 13, 20. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Johnson by including the teaching of Ikeda et al. to include whey mineral as taste improving agent which contain calcium as one mineral and it provides the benefit of enhancing and maintaining the regular salty taste with little or minimal amount of addition of common salt (sodium chloride) ([0034], [0041]).
Therefore, it is also to be noted that the amount of calcium is optimizable (in Ikeda et al.; calcium less than 5% by mass in Abstract). The reason is one of ordinary skill in the art can optimize calcium level from within the disclosed  less than 5% by mass (Abstract in Ikeda et al.), in order to have desired claimed level of final amount of 0.2 ppm to about 75 ppm as claimed in claims 1,13,20. 
Regarding the range amount of “dairy mineral composition’ present in beverage as claimed in claim 20, it can be addressed as follows:

Ikeda discloses that the taste improving agent contains 0.2 parts by mass with respect to 100 parts by mass of food or beverage ([0100]). Therefore, 0.2 parts/100 parts = 0.2% by weight. 
It is evidenced by NPL mg vs ppm that 0.2% =2000 ppm (Page 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

10.	It is to be noted that for claims 5, 12, 20, it is within the skill of one of ordinary skill in the art to optimize these amount of ingredients from the broad disclosed range amounts of the ingredients in a particular ‘whey mineral composition’ batch to add into the beverage product in order to achieve claimed range amounts of ‘whey mineral composition’ and/or ingredients in Zemel et al. to amounts including the presently claimed, in order to obtain the desired claimed ppm level in the beverage composition. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the 
Regarding claim 12, if we consider 1-15% by weight protein is present in Whey mineral composition (at least in [0043], Table 1), then, considering lower range value of 0.1% by weight Whey mineral composition having 1.0% by weight protein, it is 0.001 % by weight, i.e. 0.01 g/L i.e. 10 mg /L=10 ppm protein (lower range value) Therefore, it overlaps the claimed range amount of 2 ppm to 400 ppm protein of claim 12. This calculation is based on considering at least one lowest value from the disclosed range amount and considering at least one disclosed embodiment of Zemel et al. It is evidenced by NPL mg vs ppm that 1000 mg/L=1000ppm (Page 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

11.	 Claims 2, 3, 8, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson USPN 6099889 in view of Zemel et al. US 2007/ 0172474 in view of Ikeda et al. US 2009/0238906 and further evidence given by NPL mg vs ppm as applied to claims 1 and 13 and further in view of Zasypkin et al. US 2007/0292592.

12.	 Regarding claims 2, 3, 8, 14, 15, Johnson et al., Zemel et al. and Ikeda et al. disclose both the types of nutritive and non-nutritive sweetener in such a composition ([0081]). 

Zasypkin et al. discloses a nutritional composition which includes flavorings e.g. milk protein etc. to provide flavor notes ([0055]) and can be used as powder, liquid ([0042]) and the composition can include non -nutritive sweeteners e.g. high intensity sweetener, aspartame K, and also nutritive sugar e.g. sucrose and combinations also ([0047]) in order to provide natural sugar taste and also natural sugar provides longer shelf-life and better stability and functionality ([0048]), however can be substituted with artificial sweetener also to make low calorie sweet taste containing final product. However, both the non-nutritive and nutritive sweeteners can be used in combination ([0047]) in order to have combined property in the final product ([0047], [0048]).
Zasypkin et al. also discloses that the composition can be used in variety of foods ([0062]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Johnson et al. in view of Zemel et al. by including the teaching of Ikeda et al. and Zasypkin et al. in order to provide nutritive sugar e.g. sucrose and combinations also (Zasypkin et al. [0047]) in order to provide natural sugar taste and also natural sugar provides longer shelf-life and better stability and functionality (Zasypkin et al. [0048)), however can be substituted with artificial sweetener also to make low calorie sweet taste containing final product. However, both the non-nutritive and nutritive sweeteners can be used in combination (Zasypkin et al. [0047]) in order to have combined property of low calorie with natural sugar taste in the final product (Zasypkin et al. [0047], [0048]).

13.	 Regarding claim 17, regarding the range amount of “dairy mineral composition’ present in beverage as claimed in claim 17, it can be addressed as follows:
It is also to be noted that 0.1% by weight (lower value) is 1000 ppm to meet lower value of whey mineral composition in the beverage composition and the range amount overlaps with the range amount of 100 ppm to 2000 ppm of claim 20.
Ikeda discloses that the taste improving agent contains 0.2 parts by mass with respect to 100 parts by mass of food or beverage ([0100]). Therefore, 0.2 parts/100 parts = 0.2% by weight. 
It is evidenced by NPL mg vs ppm that 0.2% =2000 ppm (Page 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

14. 	Claims 2, 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson USPN 6099889 in view of Zemel et al. US 2007/ 0172474 in view of Ikeda et al. US 2009/0238906 as applied to claim 1, and further in view of Atkinson et al. USPN 6207203.

15. 	Regarding claims 2, 3, 9, Johnson in view of Ikeda et al. are silent about specific non- nutritive sweetener and calorie per 80z.
Atkinson et al. discloses that a coffee component is mixed with sweetener, in a hot water or milk (i.e. beverage) (col 3 lines 55-65). Therefore, they are combinable.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Johnson in view of Ikeda et al. to include the teaching of Atkinson et al. to incorporate non-nutritive sweetener e.g. aspartame K in order to provide sweet taste and having low calorie beverage composition (col 3 lines 55-65).

16. 	Claims 2, 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson USPN 6099889 in view of Zemel et al. US 2007/ 0172474 in view of Ikeda et al. US 2009/0238906 as applied to claim 1, and further in view of Markosyan et al. US 2016/0058053.

17. 	Regarding claims 2, 3, 9, Johnson in view of Ikeda et al. are silent about specific non- nutritive sweetener and calorie per 80z.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the “beverage of Johnson in view of Ikeda et al.  and Zemel et al. to include the teaching of Markosyan et al. to make carbonated beverage in order to have desired choice of beverage for end use with desired sweetening property but reduced calorie.
Regarding the claim limitation of “fewer than 200 calories per 8 oz. serving”, it is to be noted that Markosyan et al. discloses that the composition can be customized to make desired calorie including mid-calorie of less than 60 calories per 8 oz. ([0093]) to meet claim 9.
Regarding claim 9, it is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount and type of the carbohydrate to achieve the desired calorie of the product.
Absent showing of unexpected results, the specific amount of calorie is not considered to confer patentability to the claims. As the amount and type of carbohydrate (non-nutritive) is variable, that can be modified, among others, by adjusting the type and amount of non-nutritive carbohydrate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be .

18. 	Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson USPN 6099889 in view of Zemel et al. US 2007/ 0172474 in view of Ikeda et al. US 2009/0238906 as applied to claims 1 and 13 and further in view of Nakagawa et al. USPN 4963387.

19.	 Regarding claims 4, 16, Johnson in view of Ikeda et al. are silent about the amount of potassium in the beverage composition.
Nakagawa et al. discloses that potassium (cation) 2-10% can be present in the whey mineral composition and it can include potassium chloride, and or potassium citrate (col 2 lines 10-15, col 3 lines 2-5 and col 3 lines 22) in order to provide whey mineral with potassium to serve as salt substitute mineral composition (at least in col 1 16-18 e.g. potassium ion).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify “dairy mineral’ of Zemel et al. (at least in  .

20. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson USPN 6099889 in view of Zemel et al. US 2007/ 0172474 in view of Ikeda et al. US 2009/0238906 as applied to claim 1 and further in view of Markosyan et al. US 2016/0058053.

21. 	Regarding claim 11, Johnson in view of Ikeda et al. and Zemel disclose that ‘dairy mineral composition’ can be used in beverage composition ([0022]).
 It is to be noted that
(i) Ikeda et al. discloses that sweeteners can be included ([0080], [0081]) as blend with whey mineral in order to have desired sweetness of the taste improving and can be less than 50% by mass ([0082]).
(ii)  Zemel discloses carbohydrates, lactose, fat etc. ([0019]). Therefore, carbohydrate is considered additionally in addition to lactose which can be less than 10% by weight ([0019]). If we consider similar calculation as calculated for protein in claim 12 above, for 1% protein in claim 12 it was 2 ppm and therefore, the range amount overlaps with claimed 1 ppm to 400 ppm of claim 11.

It is also to be noted that if we consider the final amount of the ingredients of “dairy mineral powder’ in the beverage composition, it is considered as it depends on variable factors like number of servings per day ([0027])’, amount of dilution etc. Therefore, it is within the skill of one of ordinary skill in the art to optimize the desired degree of dilution from the disclosed amounts as disclosed by Zemel et al, it is considered as Result effective variable.
Accordingly, (additionally), one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of calcium in Zemel et al. et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amounts of ingredients present as minerals supplemented beverage at ppm level. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the carbohydrate amount, in addition to lactose, (Additionally), Zemel et al. is silent about separately, non-nutritive carbohydrates and its amount in the carbonated beverage product.
(Additionally), Markosyan et al. discloses that the beverage composition including carbonated beverage can be made using steviol glycoside as non-nutritive carbohydrate sweetener ([0091]) in order to provide reduced calorie consumables e.g. a beverage ([0063], [0092], [0093]) and beverages can be of many types including carbonated 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the “beverage of Zemel et al. to include the teaching of Markosyan et al. to make carbonated beverage in order to have desired choice of beverage for end use with desired sweetening property but reduced calorie.

Conclusion
22. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Examiner, Art Unit 1792